Citation Nr: 0629595	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  97-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the left knee for the period 
prior to November 12, 1997.  

2.	Entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney and 
Law


WITNESS AT HEARING ON APPEAL
  
Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991 and as well as additional periods of active duty for 
training that are not pertinent to this appeal.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case was previously before the Board.  The initial 10 
percent rating, from 1994, was appealed.  Thus the propriety 
of the initial rating must be addressed.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In October 1998, the issue of an 
increased rating for a left knee disorder was remanded to the 
RO for further development.

In January 1999, a 30 percent rating was assigned by the RO 
for the period from November 12, 1997 to December 7, 1997.  
Effective December 8, 1997 through January 31, 1998, a 
temporary total 100 percent rating was assigned.  Thereafter, 
a 10 percent rating was assigned.  

In an August 1999 Board decision, it was determined that 
entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997, was denied.  
Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998, and entitlement to a rating in 
excess of 10 percent for the period prior to November 12, 
1997, was also denied.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2001, the VA filed a Motion to Remand and To Stay 
Further Proceedings.  By Order dated May 8, 2001, the Court 
vacated the Board's August 1999 decision, and remanded the 
case.  

In March 2002, the Board undertook additional development of 
the issues under regulations that were then in effect.  The 
additional development was completed, but the regulations 
were invalidated by the Court and the March 2003 Board 
decision that again denied the veteran's claims was again 
vacated and remanded by the Court after a July 2003 Joint 
Motion for Remand that was filed by the parties.  Pursuant to 
that Court order, the Board again remanded the case in June 
2004.  

The case was then returned to the Board.  By decision of 
February 2005, the issues on the title page were denied.  In 
that decision a separate 10 percent rating was granted for 
limitation of motion of the left knee pursuant to guidance 
provided by VA General Counsel's opinions that had become 
effective.  The issue of a rating in excess of 10 percent for 
the knee pathology after February 1, 1998 was dealt with in 
the Remand section if that document.  The veteran appealed 
this decision to the Court and, pursuant to a May 2006 Joint 
Motion to Vacate in Part the decision of the Board and to 
Remand, the issues relating to a rating in excess of 10 
percent for the period prior to November 12, 1997, and a 
rating in excess of 30 percent for chondromalacia patella of 
the left knee for the period from November 12, 1997, to 
December 7, 1997 only were remanded.  The remaining issues 
were left undisturbed.  

In correspondence received by VA in August 2006, the veteran 
appears to be claiming an increased evaluation for a total 
replacement of the left knee.  The veteran's current 
disability is not part of the present appeal, as determined 
by the Court.  Therefore, this issue is not inextricably 
intertwined with the issues before the Board, and is referred 
to the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).




FINDINGS OF FACT

1.	Prior to November 12, 1997, the veteran's left knee 
disorder was manifested by complaints of pain and no more 
than slight limitation of flexion (to less than a compensable 
degree), without evidence of subluxation or instability.

2.	For the period from November 12, 1997, to December 7, 
1997, the left knee disorder was manifested by severe 
instability.  This is limitation of motion separately rated, 
but ankylosis of the knee is not shown.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period prior 
to November 12, 1997, are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5010-5003, 5257, 5260, 5261 
(2006).

2.	The criteria for a rating in excess of 30 percent 
chondromalacia patella of the left knee for the period from 
November 12, 1997 to December 7, 1997, based on subluxation 
or lateral instability, are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain. 38 U.S.C.A. § 5103(a). VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession. 38 C.F.R. § 3.159(b). VA has 
fulfilled these requirements in this case.

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in an August 2002 letter from the 
Board, as well as by further development letters issued in 
December 2003 and August 2004. The December 2003 letter 
addressed the Court's July 2003 Order and associated Joint 
Motion for Remand.  In the August 2004 VCAA letter, the 
veteran was informed of information and evidence that he 
should submit in furtherance of his claims, and was informed 
of the assistance VA would provide in obtaining that 
evidence.  He was also then requested to submit all evidence 
in his possession. By RO decisions and a statement of the 
case and supplements including one issued in November 2004, 
the veteran was informed of development already undertaken, 
as well as evidence of record pertinent to his claims on 
appeal.

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for increased evaluation and, by the 
nature of the issues, the criteria for establishment of 
effective dates.  Thus the provisions outlined above are 
deemed to have been met.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination. 38 C.F.R. §§ 4.40 and 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities. In 
VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), VA General 
Counsel held that arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98; 63 Fed.Reg. 56704 (1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating or that there be painful motion of the knee.  
See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

Degenerative arthritis is rated according to limitation of 
motion for the joint or joints involved.  Where limitation of 
motion is non-compensable, a rating of 10 percent is assigned 
for each major joint or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  Traumatic arthritis is 
rated as degenerative arthritis. Diagnostic Code 5010.

Limitation of flexion under Code 5260 is assigned a zero 
percent evaluation where flexion is limited to 60 degrees; a 
10 percent evaluation when flexion is limited to 45 degrees; 
and a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitation of 
extension under Code 5261 is assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-5261 (2006).

Under Diagnostic Code 5257, a 10 percent evaluation will be 
assigned where the disability is slight impairment of the 
knee, including recurrent subluxation or lateral instability; 
a 20 percent for moderate impairment of the knee; and 30 
percent for severe knee impairment.

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion. Under Diagnostic 
Code 5259, a 10 percent evaluation is assigned for removal of 
the semilunar cartilage, symptomatic.  Full motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

As noted, a separate 10 percent rating has been granted for 
limitation of motion of the left knee.  That issue is not 
currently under appeal.

The veteran was hospitalized at a VA facility in October and 
November 1994, primarily for a disability unrelated to this 
appeal.  At that time, the veteran had complaints of 
bilateral knee pain and leg tenderness was noted on 
examination.  

An examination was conducted by VA in February 1995.  At that 
time, the veteran reported an onset of knee pain due to 
repeated "bumping" of his knees during service while getting 
in and out of a Bradley vehicle.  He complained of swelling 
and pain in both lower extremities.  On examination, it was 
noted that the veteran was able to move about with a 
satisfactory gait pattern, without a definite limp.  Range of 
motion testing was from full extension to 135 degrees of 
flexion with bilateral crepitus in both knees.  Tenderness to 
palpation of the patellofemoral joints was noted.  X-ray 
studies showed bilateral mild narrowing involving the medial 
joint compartments of both knees, and the diagnostic 
impression was bilateral chondromalacia.  

Review of VA outpatient treatment records shows that X-ray 
studies, performed in April 1995 showed mild medical joint 
compartment narrowing bilaterally, without other significant 
abnormalities.  The examiner noted that the veteran 
complained of moderate bilateral knee pain.  

At an RO hearing in September 1995 the veteran testified he 
had swelling and tenderness in his knees when he did a lot of 
walking or when standing for long intervals.  He testified 
that he worked at a warehouse and had to walk or remain on 
his feet much of the time, precipitating symptoms in the 
knee.  He added that he took the medication, Motrin, for knee 
pain, with some relief of the symptoms.  He added that 
recently his knees had begun at times to give out, primarily 
in the morning such as when getting up from the kitchen 
table.  He testified that the most recent incidence occurred 
in the week prior to the hearing.  He stated that he 
generally did not use a cane or brace because he could 
generally tell when his knees would give out.  The physicians 
reportedly discussed with him treatment options including 
either silicon implants in the knees to provide cushioning, 
or total knee replacement.

An examination was conducted by VA in January 1997.  At that 
time range of motion of the left knee was from full extension 
to 130 degrees of flexion with complaints of pain on motion.  
No redness, heat, or swelling of the knee was shown. There 
was tenderness to palpation of the patellofemoral joint of 
the left knee, but no instability was noted in the left knee.  
The veteran had a poor ability to heel and toe walk.  The 
diagnostic impression was bilateral chondromalacia patella, 
right more symptomatic.  X-ray studies showed no significant 
bony or soft tissue abnormalities.  The joint spaces were 
well maintained.

VA medical records dated from June 1996 to November 1997 
include treatment for right and left knee complaints.  In 
July 1997, it was noted that the veteran wore a left knee 
brace.  No swelling was noted at that time, although 
tenderness was reported.  In September 1997 he had complaints 
of intermittent swelling of both knees, with pain on motion.  
There was no effusion, but 2+ popping was noted.  No laxity 
in the left knee joint was noted.  

Private medical records reflect that the veteran was seen in 
November 1997 complaining of left knee pain and swelling.  It 
was noted that he twisted his left knee after stepping out of 
a bus on November 12, 1997.  The diagnostic impression was 
probable medial collateral ligament tear, possible medial 
meniscus tear.  On medical treatment evaluation the veteran 
described a 6 out of 10 level of pain (on a scale of zero to 
10, 10 being worst), a 3 out of 10 level of swelling, and a 
10 out of 10 level of instability for his left knee.  He 
ambulated using crutches, and was taking Motrin for pain.  On 
examination testing, there was 1+ effusion in the left knee, 
but no instability was found.  Thigh measurements were 19.5 
on the left and 19 on the right, showing atrophy in the right 
thigh, not the left.  Range of motion was to one degree of 
extension on the left compared to nine degrees on the right, 
and to 104 degrees of flexion on the left compared to 127 
degrees on the right. Treatment included rehabilitation, a 
knee brace, and non-steroidal anti-inflammatory drugs.

In late-November-1997 VA outpatient treatment records show 
that the veteran had been given a hinged knee brace by a non-
VA medical source.  Examination at that VA visit revealed no 
effusion, a medial collateral ligament tear, a positive 
McMurray's sign with audible popping, and negative Lachman's 
and pivot signs.  X-rays showed early degenerative joint 
disease.

At a November 1997 RO hearing, the veteran testified that his 
left knee gives out, with difficulty going down steps, and 
imbalance exacerbated with difficulties also with the right 
knee.  He stated that he had roughly equal levels of pain and 
instability in the right and left knees.  He reported that he 
had pain that went up the back of both legs, but he 
attributed this to his plantar fascitis.  He added that 
presently he used a cane for his right knee, and took the 
medication, Motrin, for pain.

A December 1997 private medical record reveals that an MRI 
study showed a 2 mm popliteal cyst and chondromalacia of the 
medial femoral condyle.  The veteran complained of a great 
deal of pain in the knee.  A medial meniscectomy and 
articular cartilage arthroscopy was performed on the left 
knee on December 8, 1997.

Thereafter, the RO assigned a temporary 100 percent rating 
for convalescence for the left knee disability under the 
provisions of 38 C.F.R. § 4.30 effective from December 8, 
1997, to January 31, 1997, with a 10 percent rating assigned 
effective from February 1, 1998.  A July 1998 statement from 
the veteran's private physician reflected that the veteran 
was off of work from November 1997 to February 1998 due to a 
cartilage and meniscus injury to his left knee.  It was noted 
that the veteran had articular cartilage shaving for 
chondromalacia of his knee which required time to heal.

By rating decision of the RO, the veteran's left knee 
disorder was increased to 30 percent disabling, effective on 
November 12, 1997, at which time it was reported that there 
was an injury to the left knee.  Prior to that date, a 10 
percent rating was in effect.  

The 10 percent evaluation that was in effect prior to 
November 12, 1997 was based upon VA physical examinations in 
February 1995 and January 1997.  In February 1995, motion was 
limited by five degrees flexion and there was pain noted in 
the knee.  There was no evidence of instability.  In January 
1997, it was noted that there was some complaint of pain in 
the left knee, with a positive patella grind test.  Range of 
motion was from 0 to 130 degrees, with no evidence of 
instability.  The minimal arthritis shown on X-ray 
examination was associated slight limitation of motion and 
complaints of pain, which is not shown to additionally 
interfere with the function of the veteran's left knee.  In 
addition, the veteran's testimony at his hearing on appeal 
was taken into consideration.  The objective findings do not 
show more than minimal limitation of motion, even when the 
veteran's subjective complaints due to pain are taken into 
consideration.  There is no weakened movement, excess 
fatigability, or incoordination.  The veteran's poor ability 
to perform heel and toe walking is not considered by the 
Board to be a symptom upon which a rating in excess of 10 
percent may be based.  In other words, the Board finds that 
there is no additional loss of function of the knee due to 
pain and hence the disability of the left knee prior to 
November 12, 1997, does not warrant a rating higher than the 
assigned 10 percent.  The criteria for a rating in excess of 
10 percent has been set forth above.  The veteran has not met 
this criteria in any way.  There was no indication of 
subluxation or lateral instability, such that a separate 
compensable evaluation should be assigned.  As the 
overwhelming weight of the evidence is against the claim, it 
must be denied.  The preponderance of the evidence is against 
the claim, and therefore the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

During the period from November 12, 1997 to December 7, 1997, 
the veteran was shown to manifest instability of his left 
knee, prior to the surgical repair performed on the knee on 
December 8, 1997.  It is noted that a temporary total 
evaluation was assigned on the basis of this surgery and any 
matter associated with that rating, or the rating 
subsequently assigned, are not for appellate consideration at 
this time.  The separate, 30 percent evaluation also assigned 
for instability of the left knee is also appropriate for this 
period from November 12, 1997 to December 7, 1997. VAOPGCPREC 
23-97; VAOPGCPREC 9-98.  This is the maximum schedular rating 
assignable for instability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Again, it is noted that a separate 
rating is assigned for limitation of left knee motion.

It can be argued that a higher rating should be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  The veteran has not 
contended, and the evidence does not show, that the veteran's 
left knee disability during this period caused marked 
interference with employment or required frequent periods of 
hospitalization.  There is nothing exceptional about the 
veteran's left knee instability, compared to similarly 
situated veterans, and the schedular 30 percent rating which 
has been assigned adequately compensates him for his related 
industrial impairment. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

In reviewing the ratings assigned for the service-connected 
left knee disability, and in light of the 30 percent rating 
assigned by the RO for the period of time from November 12, 
1997, to December 8, 1997, as noted above, the Board has 
considered the principles with regard to "staged" ratings 
discussed in Fenderson v. West, 12 Vet. App. 119 (1999).  
Examining the separate, 30 percent disability rating assigned 
for the left knee based on subluxation or lateral 
instability, effective from November 12, 1997 to December 7, 
1997, the Board concludes the effective date chosen for this 
disability rating was in accord with the principles of 38 
U.S.C.A. § 5110(a) (West 2002), 38 C.F.R. § 3.400(o) (2004), 
as there is no clinical record dated earlier than November 
12, 1997, or the date of the injury which ultimately resulted 
in the December 1997 surgery on the left knee, from which it 
is factually ascertainable that an increase in the disability 
for the veteran's left knee disorder had occurred.




ORDER

A rating in excess of 10 percent for chondromalacia patella 
of the left knee for the period prior to November 12, 1997, 
is denied.  

A rating in excess of 30 percent for chondromalacia patella 
of the left knee based on instability for the period from a 
November 12, 1997, to December 7, 1997, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


